Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 3, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00517-CV


                      ROTENCO, S.A. DE C.V., Appellant

                                        V.

   OSCAR PULIDO INDIVIDUALLY AND D/B/A INTERNATIONAL
 INDUSTRIAL SUPPLIERS CO., SURTIND, INC AND SURTIND IMP. &
                 EXP., S.A. DE C.V., Appellees

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-06862


                 MEMORANDUM                     OPINION

      This is an appeal from an order signed May 27, 2015. On November 20,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                        2